Title: Valentine W. Southall to Thomas Jefferson, 18 June 1817
From: Southall, Valentine Wood
To: Jefferson, Thomas


          
            Charlottesville, 
              June 18. 17.
          
          V W southall encloses Mr Jefferson $100—the amount advanced is $910, exclusive of $250 for which Mr J. has already draughted. Should Mr J. contemplate an abscence from Albemarle beyond the 10th or 11th of July, VWs. would beg a draught before he starts—otherwise, it will answer after he returns—wishing him a pleasant trip, VWs. begs him to accept the assurance of his respect & esteem.
        